172 Conn. 11 (1976)
JUANITA M. ST. PIERRE
v.
LUCIEN R. ST. PIERRE
Supreme Court of Connecticut.
Argued October 13, 1976.
Decision released November 16, 1976.
HOUSE, C. J., BOGDANSKI, LONGO, BARBER and MACDONALD, Js.
M. Fred DeCaprio, for the appellant (defendant).
Fannie Himmelstein, for the appellee (plaintiff).
PER CURIAM.
This appeal was taken by the defendant from an order of the Superior Court entered on the plaintiff's motion to modify a divorce judgment. The order increased the amount of weekly alimony which the defendant was required to pay to the plaintiff. The Superior Court has jurisdiction to modify alimony orders when there has been a change in the circumstances of the parties. The language of the statutory authorization for such modification has been changed in recent *12 years but a condition precedent to any modification has been a "material change of circumstances" or, as now, "a substantial change in the circumstances of either party." See General Statutes (Rev. 1958) § 46-21; General Statutes (Rev. 1975) § 46-54; Raymond v. Raymond, 165 Conn. 735, 737, 345 A.2d 48; Cleveland v. Cleveland, 161 Conn. 452, 459, 289 A.2d 909.
The court made no finding in the present case, and it does not appear that it was requested to do so. See Practice Book §§ 609, 613 (now Practice Book §§ 612B, 613). In the absence of a finding, it is impossible for this court to determine the facts upon which the Superior Court predicated its order or whether it committed any error. The burden rests upon an appellant to show that there was error in the judgment from which the appeal is taken. "In the absence of a finding and on the record before us, it cannot be said that as a matter of law the award made in this case constituted an abuse of the court's discretion." Tworek v. Tworek, 170 Conn. 159, 365 A.2d 392.
There is no error.